609 S.E.2d 353 (2005)
279 Ga. 51
COCHRAN
v.
The STATE.
No. S05A0392.
Supreme Court of Georgia.
February 21, 2005.
Justin James Wyatt, Marietta, for Appellant.
Patrick H. Head, Dist. Atty., Andrew Jason Saliba, Asst. Dist. Atty., Amy Hembree McChesney, Asst. Dist. Atty., Hon. Thurbert E. Baker, Atty. Gen., Robin Joy Leigh, Asst. Atty. Gen., for Appellee.
FLETCHER, Chief Justice.
After this Court overturned Antonio B. Cochran's malice murder conviction,[1] the State elected to re-sentence Cochran to life in prison for the remaining felony murder conviction. On appeal, Cochran contends that the new sentence is void because the trial court failed to conduct a hearing before issuing the new sentence.
*354 In Williams v. State, however, this Court held that "a sentence imposed by a trial court in a non-death penalty case is not rendered void by the court's failure to conduct a pre-sentence hearing under OCGA § 17-10-2."[2] Moreover, felony murder carries a mandatory life sentence, and as that was the only conviction at issue, the sentence imposed is required by law and Cochran suffered no harm by the failure to hold a pre-sentence hearing.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  Cochran v. State, 276 Ga. 283, 576 S.E.2d 867 (2003).
[2]  271 Ga. 686, 689, 523 S.E.2d 857 (1999).